OPINION — AG — THE EXPENDITURE OF STATE FUNDS IN PAYMENT OF CLAIMS FOR ANNUAL DUES TO VARIOUS ASSOCIATIONS, SUBMITTED BY PERSONNEL OF THE STATE DEPARTMENT OF AGRICULTURE, WHO ARE MEMBERS OF SAID ASSOCIATIONS, IS NOT A VALID CHARGE AGAINST STATE FUNDS AND SAID ANNUAL DUES MAY NOT BE PAID FROM FUNDS APPROPRIATED TO SAID DEPARTMENT OR FROM THE TRUST FUND CREATED BY 2 Ohio St. 1961, 2-10 [2-2-10], THAT IS, UNLESS OTHERWISE HEREAFTER SPECIFICALLY AUTHORIZED BY LAW. CITE: 2 Ohio St. 1961, 2-4 [2-2-4] (LEE COOK) ** SEE OPINION NO. 90-678 (1990)